Exhibit 10.1

AMENDMENT NO. 1 TO WARRANT AGREEMENT

This Amendment (this “Amendment”) is made as of August 19, 2019 by and between
Organogenesis Holdings Inc., a Delaware corporation f/k/a Avista Healthcare
Public Acquisition Corp. (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation, as warrant agent (the “Warrant Agent”), and
constitutes an amendment to that certain Warrant Agreement, dated as of
October 10, 2016 (the “Existing Warrant Agreement”), between the Company and the
Warrant Agent. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings given to such terms in the Existing Warrant
Agreement.

WHEREAS, Section 9.8 of the Existing Warrant Agreement provides that the Company
and the Warrant Agent may amend the Existing Warrant Agreement with the written
consent of the Registered Holders of 65% of the outstanding Public Warrants;

WHEREAS, the Company desires to amend the Existing Warrant Agreement to provide
the Company with the right to require the holders of Public Warrants to exchange
all of the outstanding Public Warrants for shares of the Company’s Class A
Common Stock, par value $0.0001 per share, on the terms and subject to the
conditions set forth herein; and

WHEREAS, following a consent solicitation undertaken by the Company, the
Registered Holders of more than 65% of the outstanding Public Warrants have
consented to and approved this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Existing Warrant Agreement as set forth herein.

1.    Amendment of Existing Warrant Agreement. The Existing Warrant Agreement is
hereby amended by adding the new Section 6A thereto:

“6A    Mandatory Exchange.

6A.1    Company Election to Exchange. Notwithstanding any other provision in
this Agreement to the contrary, not less than all of the outstanding Warrants
may be exchanged, at the option of the Company, at any time while they are
exercisable and prior to their expiration, at the office of the Warrant Agent,
upon notice to the Registered Holders of the Warrants, as described in
Section 6A.2 below, for shares of Common Stock, at the exchange rate of 0.0855
shares of Common Stock for every Warrant held by the holder thereof (the
“Consideration”) (subject to equitable adjustment by the Company in the event of
any stock splits, stock dividends, recapitalizations or similar transaction with
respect to the Common Stock). The aggregate Consideration payable to each former
Registered Holder shall be rounded up to the nearest whole Share after
multiplying the aggregate number of outstanding Warrants held by such former
Registered Holder by the Consideration.

 

1



--------------------------------------------------------------------------------

6A.2    Date Fixed for, and Notice of, Exchange. In the event that the Company
elects to exchange all of the Warrants, the Company shall fix a date for the
exchange (the “Exchange Date”). Notice of exchange shall be mailed by first
class mail, postage prepaid, by the Company not less than fifteen (15) days
prior to the Exchange Date to the Registered Holders of the Warrants at their
last addresses as they shall appear on the registration books. Any notice mailed
in the manner herein provided shall be conclusively presumed to have been duly
given whether or not the Registered Holder received such notice.

6A.3    Exercise After Notice of Exchange. The Warrants may be exercised, for
cash (or on a “cashless basis” in accordance with subsection 3.3.1(b) of this
Agreement) at any time after notice of redemption shall have been given by the
Company pursuant to Section 6A.2 hereof and prior to the Exchange Date. On and
after the Exchange Date, the record holder of the Warrants shall have no further
rights except to receive, upon surrender of the Warrants, the Consideration.

2.    Miscellaneous Provisions.

2.1    Severability. This Amendment shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Amendment or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

2.2    Applicable Law. The validity, interpretation and performance of this
Amendment shall be governed in all respects by the laws of the State of New
York, without giving effect to conflict of laws. The parties hereby agree that
any action, proceeding or claim against it arising out of or relating in any way
to this Amendment shall be brought and enforced in the courts of the State of
New York or the United States District Court for the Southern District of New
York, and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. Each of the parties hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.

2.3    Counterparts. This Amendment may be executed in any number of
counterparts, and by facsimile or portable document format (pdf) transmission,
and each of such counterparts shall for all purposes be deemed to be an original
and all such counterparts shall together constitute but one and the same
instrument.

2.4    Effect of Headings. The Section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

2.5    Entire Agreement. The Existing Warrant Agreement, as modified by this
Amendment, constitutes the entire understanding of the parties and supersedes
all prior agreements, understandings, arrangements, promises and commitments,
whether written or oral, express or implied, relating to the subject matter
hereof, and all such prior agreements, understandings, arrangements, promises
and commitments are hereby canceled and terminated.

[Signatures Appear on Following Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.

 

ORGANOGENESIS HOLDINGS INC. By:   /s/ Timothy M. Cunningham Name:   Timothy M.
Cunningham Title:   Chief Financial Officer

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent

By:   /s/ Margaret B. Lloyd Name:   Margaret B. Lloyd Title:   Vice President

[Signature Page to Warrant Agreement Amendment]

 

3